DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges that this application is a Divisional of US Application 14/525,216, now abandoned.
Election/Restrictions
Applicant’s election without traverse of claims Group II claims 7-8 to the method is acknowledged.  Claim 6 has been has been withdrawn from consideration.  Claims 7-8 and newly added claims 18-26 which ultimately depends from claim 7 have been added.  Support for these newly added claims has been given by applicant and appreciated.  The restriction requirement has hereby made FINAL.  Applicant must cancel claims to the non-elected invention in the next office action.  Action on the merits of claims 7-8 and 18-26 follows:
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An annotated IDS is attached to this office action.
Specification
The disclosure is objected to because of the following informalities: On Page 19 applicant is required to delete “Drawings Reflecting Some Principles & Embodiments” 
For example:
--Brief Description of the Drawings
Figures 1A-1E illustrate a formation process of crystals and crystal deposition on surfaces
Figure 1A  depicts nucleation.
Figure 1B illustrates lattice formation and propagation.
Figure 1C  depicts  macro calcite formation, bulk precipitation and exhaustion of soluble ions.
Figure 1 D illustrates surface deposition via adhesion onto a metal surface.
Figure 1E illustrates surface deposition via adhesion to a tube/pipe interior.
Figure 2A illustrates mechanism of polymer functionality.
Figure 2b depicts crystal habit modification in treating aqueous systems.
Etc.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 7, applicant’s claim construction is improper, applicant is kindly reminded that the claim requires three parts: 1) a preamble; 2) transitional phrase (comprising or consisting of) and 3) the body of the claim in the instant application applicant is claiming a method but as drafted the preamble is incomplete as well as the steps are not clearly recited. To obviate this rejection applicant could re-write as follows:
7. (Amended) A method of modifying crystal formation of an inorganic compound in an aqueous system comprising:
	by adding to said aqueous system polymaleic acid copolymer having at least 5 molar percent decarboxylated maleic acid repeating units which disrupts the formation of crystals of inorganic compounds in said aqueous system.
Claim 8 would be further limiting and 112(b) compliant with the above changes.
In Claim 18, which is dependent upon Claim 7, applicant is actually describing the process of making the polymaleic acid copolymer applicant is must make the changes to claim 7, for this claim to be further limiting which is rejectable under 35 USC 112,(d) or 4th paragraph but it appears that this is a lack of clarity issue stemming from the improper claim drafting of claim 7. Accordingly, a 35 USC 112(d) or 4th paragraph rejection will not be made, but applicant has been made aware of the potential non-compliance.  Applicant is suggested specifically recite steps of in situ preparation of maleic acid copolymer and increasing decarboxylation during polymerization.
Claims 19-26 are objected to as being dependent upon a rejected base claim.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach, suggest or recognize either singularly or in combination the method of treating aqueous system to prevent or remediate problems of mineral scale deposition and build up by modifying crystal formation on the surfaces of aqueous systems by the addition of polymaleic additive through in situ formation of malic acid so that mono-carboxylic acid, non-ionic function groups and terminal hydroxyl groups are formed during polymerization to provide a polymaleic acid copolymer having at least 5 molar percent decarboxylated maleic acid repeating unit which adsorbs onto the surface of an aqueous system to modify crystal habit of inorganic compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim7 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 8 and 19-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balasubramanian et al. teach using percarboxylic acids for scale prevention in aqueous systems.  Miralles et al. teach methods and compositions using sodium carboxymethyl cellulose as a scale control agent.  Bodnar et al. teach environmentally acceptable alkyl phosphonates for use in inhibiting scale.  Stapp et al. teach a corrosion inhibition composition and methods which include concentrated stannous salts and agents to solubilize salts.  Crossman et al. teach scale control compositions. Reizer et al. oil soluble scale inhibitors.  Thompson et al. teach a method for inhibiting calcium salt scale.  Nguyen et al. teach methods of preventing scaling involving inorganic compositions.  Carey et al. teach a composition for controlling scale formation in aqueous systems.  Yamaguchi et al. teach a process for producing maleic acid polymer but does not teach decarboxylating the polymaleic acid. Harris et al. teach treatment of water or aqueous systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771